Citation Nr: 1429681	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a thyroid disorder claimed as thyroid cancer, to include as secondary to herbicide and/or radiation exposure.  

3.  Entitlement to service connection for an enlarged prostate, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for chloracne, to include as secondary to herbicide exposure.  

5.  Entitlement to an initial rating in excess of 10 percent prior to December 19, 2013, and in excess of 20 percent thereafter for varicose veins of the left leg.  

6.  Entitlement to an initial rating in excess of 10 percent for photophobia.  

7.  Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the 2nd toe of the left foot.  

8.  Entitlement to an initial rating in excess of 50 percent prior to October 28, 2010, for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

As part of the pending appeal, the Veteran disagreed with the 50 percent initial rating for PTSD.  In an April 2014 rating decision, the RO granted the Veteran a 100 percent (total) rating for PTSD, effective from October 28, 2010.  The claim for this disability was received in August 2008; thus, this award was not made effective from the date of receipt of the pending claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating or grants the maximum rating but for an abbreviated period does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating for PTSD remains in appellate status.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The issue of service connection for a thyroid disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam, was not required to work at or near the base perimeter while serving at Ubon Airbase, Thailand, between November 1971 and November 1972, and was not otherwise directly exposed to herbicides during service.  

2.  Symptoms of peripheral neuropathy of the upper and lower extremities were not chronic in service.  

3.  Symptoms of peripheral neuropathy of the upper and lower extremities have not been continuous since service separation. 

4.  The Veteran's peripheral neuropathy of the upper and lower extremities is not related to his active service.  

5.  No competent evidence of prostate cancer has been submitted.

6.  The Veteran has not claimed continuous benign prostatic hypertrophy symptoms or other urinary symptoms since active service; benign prostate hypertrophy was first diagnosed many years after service.  

7.  No competent evidence tending to relate benign prostate hypertrophy with active service, or to any disease or injury incurred therein, has been submitted.  

8.  The record does not establish chloracne or any other chronic skin since active service; a skin rash was first diagnosed many years after service.  

9.  No competent evidence tending to relate a skin disorder with active service, or to any disease or injury incurred therein, has been submitted.  

10.  Prior to December 19, 2013, the Veteran's varicose veins of the left leg were manifested by aching and fatigue after prolonged standing or walking with no more than intermittent edema.  

11.  From December 19, 2013, the Veteran's varicose veins of the left leg were manifested by persistent edema, incompletely relieved by elevation of the extremity.  

12.  The Veteran's photophobia results in extremely sensitivity to light and excessive watering of the eyes, without any loss of visual acuity or the need for surgery, hospitalization, or regular treatment.  

13.  The Veteran's residuals of a fracture of the 2nd toe of the left foot results in no more than moderate impairment of the foot.  

14.  Prior to October 28, 2010, the Veteran's PTSD resulted in total occupational impairment due to such symptoms as increased irritability and anger with occasional violence, social isolation, and impaired impulse control.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

4.  Prior to December 19, 2013, the criteria for an initial evaluation in excess of 10 percent for varicose veins of the left leg had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7120 (2013).

5.  From December 19, 2013, the criteria for an initial evaluation in excess of 20 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7120 (2013).

6.  The criteria for an initial evaluation in excess of 10 percent for photophobia as a residual of Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.79, Diagnostic Code 6009 (2013).  

7.  The criteria for an initial evaluation in excess of 10 percent for residuals of a fracture of the 2nd toe of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5172, 5284 (2013).  

8.  An initial evaluation of 100 percent prior to October 28, 2010, for PTSD is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of October and November 2008 and July 2009 letters which informed him of the evidence generally needed to support the claims on appeal.  These notices included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The VCAA notice letter was issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  Finally, the Veteran was afforded VA medical examinations on several occasions, most recently in December 2013.  These examinations are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claims.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

The Veteran has also alleged exposure to herbicides during service, with resulting disability.  Any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  Additionally, the use of herbicides in locations outside of Vietnam has been acknowledged on several occasions by the Department of Defense (DoD), and such exposure will be considered by VA on a case-by-case basis, based on the facts presented.  See, e.g., VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  

If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  In order for the statutory presumption to apply to acute or subacute peripheral neuropathy, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

a. Peripheral neuropathy

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities.  He asserts that following assignment to an air base in Ubon, Thailand from November 1971 to November 1972, the Veteran began to experience intermittent shooting pains in his upper and lower extremities.  He asserts he was exposed to herbicides during such service, with resulting development of peripheral neuropathy.  

The Veteran's service treatment records, to include the October 1972 service separation examination, are negative for any diagnosis of or treatment for peripheral neuropathy.  The Veteran was diagnosed and treated for a neurological disorder, Bell's palsy, which began during basic training, prior to his deployment to Thailand.  According to the service treatment records, however, the Veteran did not seek treatment for any type of intermittent pain of the upper or lower extremities, and he did not report the same on his service separation examination.  Thereafter, the Veteran did not report any peripheral neuropathy or neurological symptomatology until approximately the early 2000s, many years after his presumed herbicide exposure in service ended.  Based on these facts, the Board is unable to conclude that the Veteran's peripheral neuropathy manifested within a year of his last alleged exposure to herbicides, as is required for the regulatory presumption.  

Moreover, while the service personnel records confirm the Veteran's assignment to Thailand, they do not indicate any period of service in Vietnam, and the Veteran does not allege the same.  He has asserted that while performing in-flight maintenance duties, he flew into the airspace over Vietnam, but has not asserted his physical presence on the ground in Vietnam.  Mere presence in the airspace over Vietnam is insufficient to establish a presumption of exposure based on service in Vietnam.  See VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was participating in high-altitude missions in Vietnamese airspace).  

Regarding exposure in Thailand, VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Ubon Airbase.  See M21-1MR at IV.ii.2.C.10.qq.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.  

A Memorandum for the Record from the VA Compensation Service states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  Such Memorandum states there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand Contemporary Historical Examination of Current Operations (CHECO) report did not report the use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  

In a 2013 Memorandum, the RO made a formal finding as to the lack of information required to verify that the Veteran had met the criteria for presumptive or factual exposure to Agent Orange.  The RO determined that the information required to verify or confirm Vietnam in-country service or other means of alleged exposure, to include in Korea and Thailand, was insufficient to send to the JSRRC and/or insufficient to research the case any further which would benefit the Veteran.  The Veteran's DD-214 indicates he served as an aviation inertial and radar navigational systems specialist, which does not suggest frequent or regular service along the base perimeter.  

Based on the above, the Board accords great probative weight to the foregoing evidence from the official service department demonstrating that the Veteran was not exposed to herbicides coincident with his duties at airbases in Thailand and did not travel to Vietnam on temporary duty, as such findings are based on official records, including the service personnel records which were created contemporaneously with his service.  

The Veteran has also asserted that he was exposed to herbicides stored at the naval base at Gulfport, Mississippi, when he was assigned to assist in damage clean-up following Hurricane Camille in August 1969.  While the DoD has confirmed storage of drums of herbicides in Gulfport between 1968-70, there is no evidence any drums were damaged or caused to leak by the hurricane, such that service personnel on base were exposed.  

Although the Veteran is unable to satisfy the requirements discussed above to be entitled to the regulatory presumption of service connection for peripheral neuropathy as a result of exposure to herbicides, the Board is required to evaluate the Veteran's claims on a direct basis as well.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Considering next whether the Veteran sustained peripheral neuropathy of the upper or lower extremities as a disease or injury during service, the Board has reviewed his service treatment records and immediate post-service treatment records and found no evidence of a diagnosis of or treatment for peripheral neuropathy for many years after service.  Beginning in 1994, the Veteran sought private medical treatment for a disorder subsequently diagnosed as Grave's hypothyroidism, and his reported symptoms included intermittent tremors of the hands.  He did not, however, report recurrent numbness, pain, tingling, or other symptoms of peripheral neuropathy of the upper or lower extremities, and such a disorder was not diagnosed at that time.  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for peripheral neuropathy of the upper or lower extremities.  As noted above, peripheral neuropathy was not diagnosed until many years after service separation, suggesting such a disability was not incurred in service or has been ongoing since that time.  This lengthy period without complaint or treatment is a factor that may considered regarding whether there has been continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, the Board finds that the Veteran's lay statements that he had pain, numbness, tingling, and related neuropathy of the upper and lower extremities since service are not credible.  The Board finds that the weight of the evidence does not demonstrate that the claimed peripheral neuropathy was incurred in service, was chronic in service or has been continuous since service.  

With regard to the Veteran's assertion that his current peripheral neuropathy was incurred during service or as the result of herbicide exposure in service, the Veteran is competent to report in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  The Board recognizes that a layperson is competent to testify regarding such observable symptomatology as pain of the thumbs and hands.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of his current peripheral neuropathy of the upper and lower extremities, as such neurological disorders are complex disorders which require specialized medical knowledge.  Id.  He is also not competent to establish an etiological link between any current neurological or other disorders of the upper or lower extremities, and any disease or injury in service.  Id.  

Of record is a November 2008 VA clinical notation, authored by a VA physician, diagnosing the Veteran with peripheral neuropathy of the upper and lower extremities.  Furthermore, the examiner opined it was at least as likely as not peripheral neuropathy was the result of herbicide exposure in Vietnam.  As already noted above, however, the Veteran has neither confirmed service in Vietnam nor confirmed herbicide exposure while stationed in Thailand.  Thus, as the factual premise upon which the opinion is based is inaccurate, the opinion itself carries no probative weight.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

For these reasons, the Board concludes that the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the upper and lower extremities, including on a presumptive basis as due to herbicide exposure.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

b. Prostate Disorder

The Veteran seeks service connection for a prostate disorder, claimed as an enlarged prostate, benign prostate hypertrophy, and/or prostate cancer.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for a prostate disorder.  On examination for service separation, the Veteran's genitourinary system was without abnormality.  The first report or diagnosis of prostate-related symptomatology dates to approximately 2008, many years after service separation.  Of particular note is the result of a 2011 biopsy, which was negative for malignancy; that is, the Veteran did not have a current diagnosis of prostate cancer, according to the record.  As discussed above, the Board concludes the Veteran's claimed herbicide exposure has not been verified.  Furthermore, in the absence of a diagnosis of prostate cancer, service connection on a presumptive basis is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a prostate disorder.  As noted above, a prostate disorder was not diagnosed during service or for many years after service separation, suggesting such a disability was not incurred in service or has been ongoing since that time.  This lengthy period without complaint or treatment is a factor that may considered regarding whether there has been continuity of symptomatology, and weighs heavily against the claim.  See Maxson, 230 F.3d at 1330.  Finally, no competent expert has opined that a current prostate disorder was incurred in service or manifested to a compensable degree within a year of service separation.  The Board thus finds that the weight of the evidence does not demonstrate that a claimed prostate disorder was incurred in service, was chronic in service or has been continuous since service.  

With regard to the Veteran's assertion that a current prostate disorder was incurred during service or as the result of herbicide exposure in service, the Veteran is competent to report in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  The Board recognizes that a layperson is competent to testify regarding such observable symptomatology as genitourinary pain.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a current prostate disorder, as such genitourinary disorders are complex disorders which require specialized medical knowledge.  Id.  He is also not competent to establish an etiological link between any current genitourinary disorder, and any disease or injury in service.  Id.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claims for service connection for a prostate disorder, including on a presumptive basis as due to herbicide exposure.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

c.  Chloracne

The Veteran seeks entitlement to service connection for a skin disorder claimed as chloracne, to include as due to exposure to herbicides.  

The service treatment records are negative for any diagnosis of or treatment for chloracne or any acneform disorders.  While the Veteran was observed to exhibit abrasions and contusions of the skin following a motor vehicle accident during service, these were attributed to the accident and were not present on service separation examination.  Likewise, chloracne or an acneform disorder was not diagnosed during service or noted on service separation examination.  Thus, the record does not suggest onset of a chronic skin disorder during service.  

More recent VA treatment records reflect current diagnoses of an intermittent skin rash, not otherwise specified.  Skin rashes were noted in March 2012, June 2013, and August 2013.  These skins rashes were not attributed to any incident of service, to include possible herbicide exposure.  As discussed above, the Board concludes the Veteran's claimed herbicide exposure has not been verified.  Furthermore, in the absence of a diagnosis of chloracne, service connection on a presumptive basis is not warranted.  See Brammer, 3 Vet. App. at 225.  

After consideration of the totality of the record, entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, is not warranted.  Service treatment records do not reveal any complaint, diagnosis or treatment for chloracne or any acneform skin disorder and the Veteran was not noted to have a skin disorder upon examination at separation from service.  Moreover, a skin disorder was not diagnosed until approximately 2012, many years after service separation.  This lengthy period without complaint or treatment is a factor that may considered regarding whether there has been continuity of symptomatology, and weighs heavily against the claim.  See Maxson, 230 F.3d at 1330.  Finally, no competent expert has opined that a skin disorder was incurred in service or manifested to a compensable degree within a year of service separation.  The Board thus finds that the weight of the evidence does not demonstrate that a claimed skin disorder was incurred in service, was chronic in service or has been continuous since service.  

The Board acknowledges that the Veteran is competent to report a skin condition, as such symptoms are observable by laypersons; however, the Veteran is not competent to identify the cause of a skin disorder.  See Jandreau, 492 F.3d at 1372.  The Veteran has reported that he has had a skin disorder since separation from service; however, as already discussed, the service and post-service treatment records are negative for a chronic skin disorder.  While the Veteran did sustain contusions and abrasions following an in-service motor vehicle accident, these appear to have been acute and transitory, as he did not seek further in-service treatment and no such findings were made at service separation.  Additionally, the evidence does not reflect that the Veteran sought VA or private treatment for a skin disorder for many years following service.  As such, to the extent that the Veteran has complained of a skin disorder since service, the Veteran's contentions lack credibility.

For these reasons, the Board concludes that the preponderance of the evidence is against the claims for service connection for a skin disorder, including on a presumptive basis as due to herbicide exposure.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, both initial and subsequent, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Several of the disabilities at issue are rated using hyphenated diagnostic codes.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2013).  

a. Varicose Veins

The Veteran seeks an initial rating in excess of 10 percent prior to December 19, 2013, and in excess of 20 percent thereafter for varicose veins of the left leg.  

The Veteran's varicose veins are evaluated under Diagnostic Code 7120, the criteria for evaluating varicose veins.  A noncompensable evaluation is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent evaluation is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent evaluation is warranted persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Considering first the period prior to December 19, 2013, the preponderance of the evidence is against a disability rating in excess of 10 percent for this period.  The record for this period does not reflect persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, as is required for the next higher rating.  The October 2009 VA examination and various VA outpatient treatment records for the period indicate the Veteran's left leg was negative for edema, stasis pigmentation, or eczema for the period at issue.  In the absence of such findings, a disability rating in excess of 10 percent is not warranted prior to December 19, 2013.  

Considering next entitlement to a disability rating in excess of 20 percent from December 19, 2013, the preponderance of the evidence is again against such an award.  The evidence of record does not reflect persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, as would warrant a 40 percent evaluation.  According to the December 2013 VA examination report and VA outpatient treatment records, the Veteran had persistent edema at that time, but no mention was made of stasis pigmentation or eczema.  In the absence of such findings, a disability rating in excess of 20 percent effective December 19, 2013 or thereafter is not warranted.  

In so deciding, the Board has considered a staged rating in excess of that already assigned.  Because the Veteran's disability has, however, resulted in a similar level of impairment at all times during the pendency of this appeal, a staged rating is not warranted at present.  

b. Photophobia

The Veteran's photophobia is evaluated under Diagnostic Code 6099-6009, for unhealed eye injuries.  The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008, however.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

Under the former rating criteria as in effect prior to December 2008, according to Diagnostic Code 6009, ratings for unhealed injury of the eye and other diseases of the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and chronic retinal detachment) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a.  

In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75.  

The severity of any visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.  

According to the competent evidence of record, a disability rating in excess of 10 percent is not warranted.  On VA examination in October 2008, the Veteran was noted to use tinted eyeglasses to treat his photophobia, but was otherwise without related symptoms.  He denied pain, redness, swelling, irritation, discharge or watering of the eyes.  Some blurred vision was noted when the Veteran removed his glasses, but his corrected vision was 20/20 or better near and far bilaterally.  He also denied any surgery or hospitalization related to his eyes, and was not currently under treatment for them.  VA clinical records subsequently noted an increase in watering in both eyes, but without any loss of visual acuity or other impairment.  

Likewise, on VA examination in November 2010, the Veteran again denied pain, redness, swelling, irritation, or discharge of the eyes.  He did report an increase in watering of the eyes, but not other symptomatology.  He continued to deny any surgery or hospitalization related to his eyes, and was not currently under regular treatment for them.  On visual acuity evaluation, his eyesight was 20/20 bilaterally.  

Based on the above, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for photophobia.  According to the competent evidence of record, Veteran's photophobia, which is treated by tinted lenses, results primarily in excessive tearing of the eyes.  The Veteran does not, however, experience pain, redness, swelling, irritation, or discharge of the eyes, any loss of visual acuity, or any incapacitating episodes.  In denying a disability rating in excess of 10 percent, the Board has considered the Veteran's lay assertions, and while he is both credible and competent to report observable symptomatology, his reports are outweighed by the remainder of the record, including the clinical findings by various VA examiners.  In light of the above, a disability rating in excess of 10 percent is denied.  In so deciding, the Board has considered a staged rating in the present case.  Because the Veteran's disability has, however, resulted in a similar level of impairment at all times during the pendency of this appeal, a staged rating is not warranted at present.  

c. Residuals of a Toe Fracture of the Left Foot

The Veteran seeks an initial rating in excess of 10 percent for the residuals of a fracture of the 2nd toe of the left foot.  This disability is evaluated under Diagnostic Code 5172-5284.  Diagnostic Code 5172 is for amputation of any toe other than the great toe, and Diagnostic Code 5284 is for foot injuries, other.  Diagnostic Code 5172 provides a 20 percent evaluation for amputation of one or two toes with removal of the metatarsal head, and a noncompensable rating for amputation without metatarsal involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5172.  Diagnostic Code 5284 provides a 10 percent rating for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, and a 30 percent rating for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent for residuals of a toe fracture of the left foot.  On VA examination in December 2008, the Veteran reported an aching, burning sensation in his left foot at the base of the second toe, worsening with use and partially alleviated with medication.  Nevertheless, the Veteran had both active and passive dorsiflexion and plantar flexion of the second toe, and was able to stand and walk without assistance devices.  X-rays of the second toe of the left foot indicated no current fracture, and the prior fracture was well-healed.  Similar findings were made on VA examination in November 2010, when it was again noted the Veteran could walk without assistance devices.  

Likewise, VA outpatient treatment records reflect no more than moderate impairment resulting from the Veteran's fracture of the second toe of the left foot.  He has consistently reported pain of the toe at the fracture site, but has been able to walk unaided, and has at all times demonstrated some range of motion of the toe.  Of particular note is a June 2013 VA clinical notation in which the Veteran reported walking over 10 miles on consecutive days while on vacation at the beach.  In light of the competent lay and medical evidence of record, the Board finds no more than moderate impairment resulting from the Veteran's fracture of the second toe of the left foot and thus an increased rating in excess of 10 percent is not warranted.  In so deciding, the Board has considered a staged rating in the present case.  Because the Veteran's disability has, however, resulted in a similar level of impairment at all times during the pendency of this appeal, a staged rating is not warranted at present.  

As this disorder is orthopedic in nature, the Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, however, the Veteran is not shown to have additional limitation of motion or loss of function due to such factors as pain or due to weakness, fatigability, incoordination, or pain on movement; thus, an increased rating on this basis is not warranted.  

d. PTSD

The Veteran seeks an initial rating in excess of 50 percent prior to October 28, 2010, for PTSD.  As noted above, a 100 (total) rating has been assigned effective that date, and entitlement to a higher evaluation thereafter is not thus before the Board.  

The award of a total rating for PTSD was made effective from October 28, 2010, as on that date, the Veteran underwent a VA psychiatric examination.  During the examination, the VA examiner determined that the Veteran was unable to work secondary to his PTSD symptomatology; thus, a total schedular rating was awarded by the RO.  

The Board notes, however, that the Veteran has not worked for many years, since approximately 2003.  Additionally, VA clinical treatment records dated between 2008-10 confirm the Veteran's PTSD was and remains "chronic and severe," according to VA examiners.  His reported symptomatology included social isolation, a tendency toward angry outbursts occasionally resulting in physical violence, a depressed mood, and anxiety.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Thus, in light of 38 C.F.R. §§ 4.3 and 4.7, the Board concludes a 100 percent schedular evaluation is warranted effective August 21, 2008, the date of the grant of service connection for PTSD.  

e.  Extraschedular consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the presence of leg pain due to varicose veins, photophobia, and foot pain due to a toe fracture.  See 38 C.F.R. §§ 4.71a, 4.75, 4.104, Diagnostic Codes 5284, 6009, 7120.  The symptomatology and impairment caused by the Veteran's varicose veins of the left leg, photophobia, and fracture of the 2nd toe of the left foot are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In this case, the Veteran has reported photophobia and left leg and foot pain secondary to the service-connected disabilities at issue.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for these disorders.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  



ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is denied.  

Service connection for a prostate disorder is denied.  

Service connection for a skin disorder is denied.  

An initial disability rating in excess of 10 percent prior to December 19, 2013, for varicose veins of the left leg is denied.  

An initial disability rating in excess of 20 percent after December 19, 2013, for varicose veins of the left leg is denied.  

An initial rating in excess of 10 percent for photophobia as a residual of Bell's palsy is denied.  

An initial rating in excess of 10 percent for the residuals of a fracture of the 2nd toe of the left foot is denied.  

A 100 percent initial rating prior to October 28, 2010, for PTSD is granted.  


REMAND

Service Connection - Thyroid Disorder

The Veteran seeks service connection for a thyroid disorder, claimed as thyroid cancer.  The Board notes the Veteran also has of record a diagnosis of Grave's hypothyroidism.  He asserts that his work with and in close proximity to radar units and other navigational aids during service resulted in prolonged exposure to various forms of non-ionizing radiation, including electromagnetic fields and radiofrequency waves.  The Veteran's DD-214 indicates he served as an aviation inertial and radar navigational systems specialist, confirming his reports of work with such systems.  In support of his claim, the Veteran has also submitted medical treatise information retrieved online.  This evidence suggests a possible link between non-ionizing radiation exposure and increased risk of cancer and related disorders, although the evidence also concedes the support for such an etiological nexus is currently "weak".  

Nevertheless, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In the present case, the Board finds the submitted evidence sufficient to invoke VA's duty to assist the appellant by obtaining a VA medical opinion.  See 38 U.S.C.A. § 5103A(d); see also Chotta v. Peake, 22 Vet. App. 80, 85 (holding that the threshold for VA to obtain a medical examination or opinion is "minimal").  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an endocrinologist or similar specialist for an opinion regarding the etiology of any current thyroid disorder.  An in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.  

The VA examiner should note any current thyroid disorders confirmed within the record.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current thyroid disorder is due to or the result of exposure to radar and other aviation navigational aids used by the Veteran during service.  The examiner is also asked to comment on the medical treatise evidence submitted by the Veteran in March 2011.  A rationale should be given for all opinions and conclusions rendered.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


